                                   MEMO ENDORSED
           Case 7:19-cr-00856-KMK Document 71 Filed 03/05/21 Page 1 of 1

                                                                                           Southern District
 Federal Defenders                                                                  81 Main Street, Suite 300
 OF NEW YORK, INC.                                                                  White Plains, N.Y. 10601
                                                                     Tel: (914) 428-7124 Fax: (914) 997-6872


                                                                                               Susanne Brody
 David E. Patton                                                                               Attorney-in-Charge
  Executive Director                                                                              White Plains
 and Attorney-in-Chief



 Via E-mail and ECF

                                                        March 4, 2021
 The Honorable Kenneth M. Karas
 United States District Court
 Southern District of New York
 300 Quarropas Street
 White Plains, NY 10601


           Re:         U.S. v. Martin DeJesus Reyes Maria
                       19 Cr 856 (KMK)


 Dear Honorable Karas:

        I am writing to respectfully request that Your Honor adjourn Mr. Reyes Maria's
 sentencing, which is currently scheduled for March 17, 2021 at 2:00pm. I am requesting
 this adjournment because Mr. Reyes Maria would prefer to be sentenced in person but we
 would prefer to wait until conditions are safer for an in-person sentencing. Additionally, I
 am requesting this adjournment because I am awaiting records that would be useful at Mr.
 Reyes Maria's sentencing. This is my first time asking that this sentencing be adjourned. I
 have spoken with AUSA James Ligtenberg and he does not object to this request. We are
 both available the last week of April, although I am unavailable from 11:00am to noon on
 April 26 th , in the morning on April 27 th and between 3:00pm and 4:00pm on April 30th.
           Thank you for your consideration.


                                                        Respectfully,


                                                        !::ufid
                                                        Assistant Federal Defender


 cc:       AUSA James Ligtenberg (via e-mail and ECF)



r
_»)CJJ71~c1.
       tucJ/o,l tYJ-,
 J :(!) DpM
                            d_f_    P/4 )--Uh CR_
                               5 / // /    J o J.; d
                                                       {,u;   II J   0
